DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 07/14/2022.
Claims 1-20 are presented for examination. 
Note: Terminal Disclaimer filed on 07/14/2022 has been approved to overcome double patenting rejection.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the end-user device” in line 2. There is insufficient antecedent basis for this limitation in the claim. Since the dependent claims 16-20 depend on independent claim 15, they are rejected for the same reason as described hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. (US 2004/0123153 A1) in view of Palaniappan (US 2014/0033193 A1).
Regarding claim 1, Wright teaches an end-user device (mobile computer system 201 see Wright: Fig.2B), comprising: 
a modem configured to enable the end-user device to communicate over an access network (mobile device 108 using wireless network access point 182 is associated with a cellular base station providing network access through mobile wireless communication system see Wright: ¶[0045]; Fig.1); 
a memory (resident memory 220 see Wright: Fig.2B) configured to store: 
a first application program configured to execute on the end-user device and further configured to assist the end-user device in accessing a data service over the first access network using the modem (resident memory 220 has communication interface couple to each of modules in the system 201 in access to server system data objects 242 over network 204 and layer manager 206 manage network traffic over the network see Wright: Fig.2B; ¶[0058-0060]; Fig.2A):
a first application credential associated with the first application program (authentication module include the authentication process of client key see ¶[0130]; Fig.2B element 245); 
a first policy comprising one or more first policy instructions (policy setting module 212 includes security police and software updates policy for communication over the network connection 204“the policy setting module 212 receives, installs and updates the security information including security policies and/or software updates received from the policy management module 236 via the policy distribution module 234 over the network connection 204” see Wright: ¶[0061]); and 
one or more device agents configured to: 
detect an attempted installation of an update software on the end-user device, the update software purporting to be a modification, update, or replacement of the first application program (determining whether a network connection been activated to check whether new security information is available  and where the new security information is a policy, software message for user see Wright: ¶[0129]; Fig.3C step 332-335); 
obtain, from the memory, an update-software credential associated with the update software (obtaining security information by the mobile client from a server system see Wright: ¶0129]), 
obtain the first application credential (new security information along with authorization information see Wright: ¶[0129]), 
allow the update software to be installed on the end-user device when the update software credential matches the first application credential (Software update based on new security information such as key, authentication and policy see Wright: ¶[0130]; ¶[0138-0143], 
apply the one or more first policy instructions when the update software initiates or attempts to initiate a communication over the access network (authentication and install security information for execution on the client mobile device see Wright: Steps 341-342; Fig.3C; ¶[0151-0154]).

Wright does not explicitly teaches wherein the first application credential is stored in the memory prior to receiving the update software by the end-user device over the access network using the modem.
However, Palaniappan teaches wherein the first application credential is stored in the memory prior to receiving the update software by the end-user device over the access network using the modem (Update manager 202 in client device 200 (see Fig.2) download the manifest data 300 for a registered application at step 514 and receive user authorization (see Fig.5) at step 528 before download update the application at step 518-528 via network interface see Palaniappan: Fig.2-3; Fig.5 steps 518-528; ¶[0044]; ¶[0051]) in order to secure distribution of software update (see Palaniappan: Title and ¶[0004]). 
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to create the invention of Wright to include (or to use, etc.) the wherein the first application credential is stored in the memory prior to receiving the update software by the end-user device over the access network using the modem as taught by Palaniappan in order to secure distribution of software update (see Palaniappan: Title and ¶[0004]).
Regarding claim 2, the modified Wright taught the end-user device of claim 1 as described hereinabove. Palaniappan further teaches the one or more device agents include the first application program (update manager 202 and public key update manager 203 see Palaniappan: Fig.2; ¶[0022-0023]) in order to secure distribution of software update (see Palaniappan: Title and ¶[0004]).
Regarding claim 3, the modified Wright taught the end-user device of claim 1 as described hereinabove. Palaniappan further teaches wherein the first application program comprises at least one of a kernel component or a library (a private key 121 may be associated with a particular software application that is to be updated see Palaniappan: ¶[0020]) in order to secure distribution of software update (see Palaniappan: Title and ¶[0004]).
Regarding claim 4, the modified Wright taught the end-user device of claim 1 as described hereinabove. Palaniappan further teaches wherein the first application credential is stored in a secure location in the memory (store the update to application in a secure location on the client device see Palaniappan: Fig.5 step 526) in order to secure distribution of software update (see Palaniappan: Title and ¶[0004]).
Regarding claim 5, the modified Wright taught the end-user device of claim 1 as described hereinabove. Palaniappan further teaches wherein the first application credential comprises a hash of at least a portion of the first application program (has data across the data content “The manifest data 300 includes the header signature field 310. The field 310 is a hash across the data content 312, the length of the data content signature 322 and the data content signature 324” see Palaniappan: ¶[0025]) in order to secure distribution of software update (see Palaniappan: Title and ¶[0004]).
Regarding claim 6, the modified Wright taught the end-user device of claim 1 as described hereinabove. Palaniappan further teaches wherein the first application credential comprises at least one of a secure signature or certificate (Manifest data 300 include header signature 310 and data content signature 324 see Palaniappan: Fig.3).  
Regarding claim 7, the modified Wright taught the end-user device of claim 1 as described hereinabove. Palaniappan further teaches wherein the one or more device agents are further configured to obtain the first application credential from a secure hash of the first application program (The update manager 202 may generate the hash using a public key stored in the installation directory for the software application on the client device 110 see Palaniappan: ¶[0049]) in order to secure distribution of software update (see Palaniappan: Title and ¶[0004]).
Regarding claims 8-14, they are rejected for the same reason as claims 1-7 as set forth hereinabove. Claims 8-14 recite a method for use by an end-user device (see Palaniappan: Fig.2 client device 200) that perform the same functionalities an end-user device as described in claim 1. 
Regarding claims 15-20, they are rejected for the same reason as claims 1 and 3-6 as set forth hereinabove. Claims 15-20 recite a non-transitory computer readable medium configured to execute on the end-user device (see Palaniappan: Fig.2 client device 200) that perform the same functionalities an end-user device as described in claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


October 22, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478